Citation Nr: 1637711	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-46 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from September 1969 to August 1971 which service included service in the Republic of Vietnam from August 1970 to August 1971.

These matters come to the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In June 2015 the Board remanded the appeal to provide the Veteran with the personal hearing he had requested and in February 2016 he withdrew that request and instead had an informal conference.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that his adverse symptomatology due to his PTSD meets the criteria for a higher evaluation at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claims the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The March 2009 rating decision granted service connection for PTSD and assigned a 50 percent rating from August 21, 2008, under Diagnostic Code 9411.  Under that code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Id. at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

Under the DSM IV a GAF score of 41 to 50 suggests that the psychiatric disability is manifested by serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job) and/or some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .).  A GAF score of 51 to 60 suggests that the psychiatric disability is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 suggests that the psychiatric disability is manifested by [s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71 to 80 suggests that the psychiatric disability is manifested by [i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning . . . .

The Veteran was first afforded a VA examination in March 2009.  At that time, the examiner reported that the Veteran had daily problems with his symptoms of PTSD.  As to his social history, the Veteran had been married to his wife for 30 years and has a good relationship with her as well as a good relationship with his son and daughter.  However, the Veteran had no friends because he has no patience for them.  As to leisure pursuits, the Veteran reported that he enjoys car races, camping, hunting, and fishing.  The Veteran also reported being arrested on one occasion in 1993 for an assault but the charges were later dropped.  As to his occupational history, the Veteran had been self-employed doing plumbing and heating since 1995.  He reported that he enjoyed working for himself because he did not have to interact with others and he earns enough income to get by.  The Veteran also reported that, in the past, he had had some difficulty sustaining employment when working for others.  

On examination, his mood was depressed.  The Veteran also described having panic attacks approximately twice a week in which he started breathing hard and had been unable to sit still.  The Veteran also described some short-term and long-term memory difficulties that the examiner opined was due to poor concentration.  The Veteran also complained of poor sleep with multiple awakenings with nightmares about Vietnam.  The Veteran also complained of low energy.  However, the Veteran had no impairment of thought process or communication; no delusions or hallucinations; good eye contact; was pleasant and cooperative; had no inappropriate behaviors; denied any current suicidal or homicidal thoughts; was able to maintain minimal personal hygiene; was oriented to person, place, and time; did not have obsessive or ritualistic behavior; his rate and flow of speech was unremarkable; and he did not have impaired impulse control.

The diagnosis was PTSD.  It was opined that his GAF score was 50.  The examiner reported that the Veteran had difficulties working for others over the years; had been self-employed for 14 years but under employed at times; had some interpersonal difficulties and some difficulties with his concentration that may impact his occupational functioning; his family role functioning was good; he had no social relationships and few leisure pursuits; and his PTSD symptoms were primarily responsible for this impairment in functional status and quality of life.  The examiner opined that the Veteran had reduced reliability and productivity, with moderate occupational and social impairment due to PTSD signs and symptoms because it caused him to have difficulty sustaining employment due to interpersonal difficulties, to not have friends, and to have a decreased interest in his leisure activities as well as frequent panic attacks, sleep disturbance and a depressed mood.

At the subsequent December 2015 VA examination, the Veteran reported having problems with anger (i.e., not violent, but being short with anyone but his wife); suspicious (i.e., being unable to directly answer people); and intrusive thoughts.  The Veteran also reported that he had problems being in enclosed rooms.  As to treatment, the examiner reported that the Veteran periodically attended counseling at VA and takes medication (Sertraline).  As to his social history, the Veteran lives at his with wife and father-in-law.  Since July 2011, his father-in-law has lived with them because of his Alzheimer's disease and he has helped to take care of him.  The Veteran has grandchildren with whom he spends time.  The Veteran also camps and cooks out with his wife and likes to hunt but by himself.  As to his occupational history, the Veteran last worked full-time in 1995 as a parts manager at an automotive dealership and he stopped when the company eliminated his position. Since 1995, he had been self-employed in his own plumbing and heating business and had worked at least part-time.

On examination, the Veteran had active problems with a depressed mood, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  He was dressed and groomed appropriately; was friendly with other veterans' in the waiting area; and was talkative and engaged on route to the examination.  Nonetheless, during the examination, the Veteran was notably cautious (perhaps resistant) in answering questions.  It was next reported that the Veteran was otherwise pleasant and easily engaged; did not have a thought disorder, delusions, or hallucinations; and had neither homicidal nor suicidal ideation.

It was opined that the severity of the psychiatric symptoms due to the Veteran's PTSD was best characterized as causing occupational and social impairment with reduced reliability and productivity.  In this regard, the examiner also opined that the Veteran had occupational and social impairment with reduced reliability and productivity due to difficulty establishing and maintaining effective work and social relationships, occasional panic attacks, and intermittently depressed mood with disturbances of motivation and mood.  The examiner thereafter noted that the Veteran had consistently reported in the course of his recent psychotherapy a lack of suicidal or homicidal ideation or intent.  Lastly, the examiner reported that the Veteran was logical, relevant, and able to function independently; did not suffer from impaired impulse control or periods of unprovoked violence; and generally had a positive and ongoing relationship with his wife and other family members.  

In February 2016, the Veteran and his wife appeared at an informal conference.  They reported that the Veteran's psychiatric medications were increased a few months ago; his counselor suggested he take a break from counseling for a month or so; and prior to the break he was going every few weeks.  The Veteran also reported having a continued problem psychiatric symptoms such as nightmares.  Occupationally, it was reported that the Veteran had stopped working because he met the retirement age and before that he had been self-employed because of problems working with others.  Socially, it was reported that the Veteran was married and they go out to eat every couple of weeks.  It was also reported that the Veteran was active in the American Legion (i.e., assisting at funerals, volunteering at suppers, and attending various events).  The Veteran's wife also reported that he is short-tempered and spends a lot of time in his garage doing things by himself.  

VA treatment records also periodically documented the Veteran's complaints and treatment for PTSD.  In this regard, these records show him being given a GAF score of 80 in June 2008, 56 in April 2008, 50 in November 2008, 55 in November 2009, and 60 in August 2015.  As to any social impairment, they also reported he has been married for almost four decades with two adult children with whom he has a good relationship and four grandchildren who he feels close too.  As to his occupational impairment, they reported that before retiring several years ago he had worked for himself for a number of years because of difficulty getting along with other people.  The VA treatment records also documented the Veteran having problems with irritability/anger (i.e., manifested by yelling, not physical violence although he has thought about punching someone when he gets frustrated) and poor motivation/drive.  The VA treatment records also document the Veteran's diagnosis and treatment for depression.  When examined at these times, his adverse symptomatology was limited to a depressed or irritable mood.

Initially, the Board finds that nothing in the VA treatment records show the adverse symptomatology due to the Veteran's PTSD to be worse than what was seen at the above VA examinations and that the preponderance of the evidence is against entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD.  In this regard, while the Veteran has not worked full-time since 1995, he reported that since that time he has been self-employed and has elected to work only part-time.  Moreover, while the Veteran has reported a history of getting along with others at his post-service employment prior to 1995, at the December 2015 VA examination he reported that he stopped working full-time in 1995 because the company eliminated his position and not because of the adverse symptomatology caused by his service-connected PTSD.  The Board finds that this shows no more than occasional occupational impairment.

Additionally, despite the Veteran not having any friends, he has nonetheless remained married too and has a good relationship with his wife of over almost four decades with whom he goes out with to eat every couple of weeks as well as goes camping.  The Veteran also reported that he has a good relationship with his children; socializes with his grandchildren; actively participates with the American Legion (i.e., assisting at funerals, volunteering at suppers, and attending various events); and still goes hunting.  In addition, the Veteran reported that his able to help take care of his father-in-law who has Alzheimer's disease.  The Board finds these social interactions imply no more than minimal social impairment.  

As to the Veteran's problem with chronic anger/irritability, the record shows that he is able to control it because since 1993 he has not acted on his impulse to punch someone who is frustrating him.  Therefore, the Board finds that he does not have impaired impulse control.  In addition, the Board finds that the adverse symptomatology seen by the March 2009 VA examiner (i.e., a depressed mood, panic attacks approximately twice a week, concentration difficulties, poor sleep, and low energy) and subsequent December 2015 VA examiner (i.e., a depressed mood, suspiciousness, panic attacks that occur weekly or less often, and chronic sleep impairment) are more appropriable characterized as causing occupational and social impairment with reduced reliability and productivity as opposed to occupational and social impairment, with deficiencies in most areas because these are the types of adverse symptomatology the rating code lists as examples of the criteria required for their respective ratings.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Lastly, the Board notes that the March 2009 VA examiner opined that the severity of the Veteran's PTSD warranted as GAF score of 50.  On the other hand, the Veteran's VA treatment records show his being given GAF scores from 50 to 80.  Given the adverse symptomatology documented in the record, the Board finds that the severity of his PTSD symptomatology is best characterized by the GAF scores of between 51 and 60 found in the record, as opposed to 41 and 50 or 61 and 80, which suggests that his PTSD is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  See DSM IV; Owens.  Therefore, the Board finds that the most probative of the Veteran's GAF scores also weigh in favor of finding that his PTSD is best characterized as causing no more than occupational and social impairment with reduced reliability and productivity.  

In these circumstances, the Board finds the preponderance of the evidence of record supports the conclusion that the Veteran's PTSD is not produce occupational and social impairment with deficiencies in most areas due to his various symptoms as to meet the criteria for the next higher, 70 percent, evaluation at any time during the pendency of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434; Also see Fenderson.

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has been working part time since 1995 and he told VA that he was not claiming a TDIU at his February 2016 informal conference.  Therefore, the Board finds that the record does not raise entitlement to a TDIU.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


